Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  133596(34)(35)                                                                                      Stephen J. Markman,
                                                                                                                     Justices




  FERN WILLER,
           Plaintiff-Appellee,
                                                                   SC: 133596
  v                                                                COA: 273805
                                                                   Wayne CC: 06-607259-CK
  TITAN INSURANCE COMPANY,
             Defendant-Appellant.
  __________________________________

         On order of the Chief Justice, the motion by the Michigan Association For Justice
  for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2008                       _________________________________________
                                                                              Clerk